DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 5 April 2022 lists claims 7-8 as original, however the body of the claim is missing and the remarks indicate claims 7-8 are cancelled. Claims 7-8 will not be examined.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, an arm member and a second arm member (claims 1, 13), the arm member and second arm member located on opposing faces of the foundation member and the second foundation member (claim 1), and the arm member located on a face of the foundation member closest to the stop (claim 2) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. The drawings illustrate two arm members located on the foundation member and two arm members located on the second foundation member, but do not illustrate one arm member on a foundation member and one second arm on a second foundation member as recited in claims 1 and 13.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: in paragraph [0025], “arm members 101c and 101d” should be --arm members 103c and 103d--, and “arm members 101a and 101b” should be --arm members 103a and 103b--.
Appropriate correction is required.

Claim Objections
Claims 1, 9-13, 15, and 19-20 are objected to because of the following informalities: 
Claims 9 and 10 are objected to for depending from claim 7; it appears Applicant intended to cancel claim 7, as claim 1 was amended to include the limitations of claim 7, therefore claims 9 and 10 will be interpreted as depending from amended claim 1
In line 8 of claim 1, “member; and” should likely be --member, and--
In line 13 of claim 1, “foundation” should likely be --foundation member”
In line 7 of claim 11, “the track” should likely be --the track member--
In line 3 of claim 12, “the track” should likely be --the track member--
In line 13 of claim 13, “locking” should likely be --latching--
In line 1 of claim 15, “locking” should likely be --latching--
In line 2 of claim 19, “unlocking” should likely be --unlatching--
In line 1 of claim 20, “unlocking” should likely be --unlatching--
Appropriate correction is required.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 requires a foundation member with an arm member and a second foundation with a second arm member, wherein the arm member is located on a face of the foundation member closest to the stop. The embodiment recited in amended claim 1 requires two foundation members and the disclosure provides the stall door positioned between the arm members of the two foundation members (see Drawings filed 10/29/2019 Fig. 6). It is unclear if the second foundation member is required and what function it provides because it appears that when the arm member is on a face of the foundation member closest to the stop the device is used by positioning the stall door between the arm members and the stop (see Spec. filed 12/29/2019 para. [0034]). For purposes of examination the limitation will be interpreted broadly.

Claim 12 recites “wherein the latch and the second latch are configured to pivot so as to selectively engage the recess.” Claim 11 recites the second latch is configured to selectively engage the second recess, so it is unclear if the latch and second latch are intended to each engage the same recess. For purposes of examination, the limitation will be interpreted as: wherein the latch is configured to pivot so as to selectively engage the recess, wherein the second latch is configured to pivot so as to selectively engage the second recess.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4-6, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Myers et al., US 10,961,747 [hereinafter: Myers], in view of Hsia, US Pub. 2004/0036301.

Regarding claim 1, Myers discloses a portable door lock assembly (Fig. 1), comprising:
an elongated track member (30 Fig. 5) having a recess (80 Fig. 5) along a first face (Fig. 5);
a foundation member (50 Fig. 5) having a body (illustrated in Fig. 5) permitted to translate along the elongated track member (col. 2 lines 54-57), the foundation member including:
an arm member (130 Fig. 5) extending outward from the body at an angle relative to an axis of the elongated track member (illustrated in Fig. 1); and
a latch (90, 100, 120, 110 Fig. 5) coupled to the foundation (col. 2 lines 45-46) and configured to selectively engage the recess of the elongated track member (col. 2 lines 47-49), the latch configured to selectively secure the foundation member to a position along the elongated track member (col. 2 lines 47-49); and
a second foundation member (60 Fig. 5) coupled to a second end of the elongated track (Fig. 5), the second foundation member having a second arm member (150 Fig. 5);
wherein the arm member and the second arm member are located on opposing faces of the foundation member and the second foundation member (Fig. 1 depicts the arm member 130 extending from a face of the foundation member opposite to the face of the second foundation member from which the second arm member 150 extends), the foundation member being able to translate relative to the second foundation member (col. 4 lines 9-11: the foundation member 50 is able to move independently from the second foundation member, corresponding to being able to translate relative to the second foundation member).
 Myers is silent to the elongated track member including a stop at a first end, the stop having a width larger than a width of the elongated track member. 
Hsia teaches a stop (7 Fig. 3) at a first end (Fig. 1 illustrates the stop at a first end of the plate 2), the stop having a width larger than a width of an elongated track member ([0027]; Fig. 3). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the elongated track member disclosed by Myers to further include a stop at a first end, the stop having a width larger than a width of the elongated track member, as taught by Hsia, in order to avoid losing the foundation member by preventing the foundation member from being separated from the elongated track member (Hsia [0030]).

Regarding claim 2, Myers in view of Hsia discloses the assembly of claim 1. However, Myers, in view of Hsia, is silent to the arm member being located on a face of the foundation member closest to the stop.
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the arm member disclosed by Myers, in view of Hsia, to be located on a face of the foundation member closest to the stop because the modification is a simple rearrangement of parts. One of ordinary skill in the art would recognize that this rearrangement does not affect operation of the device (MPEP 2144.04(VI); see also In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (finding shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (holding the particular placement of a contact in a conductivity measuring device was an obvious matter of design choice)).
	
Regarding claim 4, Myers in view of Hsia discloses the assembly of claim 1, wherein the latch is configured to pivot (Myers col. 2 lines 50-51) so as to selectively engage the recess (Myers col. 2 lines 54-59), the latch permitting selective translation of the foundation member along the track (Myers col. 2 lines 54-59). 

Regarding claim 5, Myers in view of Hsia discloses the assembly of claim 4, wherein the latch is spring biased (Myers col. 2 lines 46-49) to maintain contact with the elongated track member when at rest (Myers col. 2 lines 46-49, 57-59). 

Regarding claim 6, Myers in view of Hsia discloses the assembly of claim 5, wherein the latch passes into the recess at rest (Myers col. 2 lines 46-49, 57-59) and is pivoted out of the recess when the spring is compressed so as to permit translation of the foundation member (Myers col. 2 lines 49-59). 

Regarding claim 11, Myers in view of Hsia discloses the assembly of claim 1. However, Myers, as modified by Hsia, is silent to the elongated track member having a second recess along a second face, the second face opposing the first face; and the foundation member having a second latch coupled to the foundation member and configured to selectively engage the second recess of the elongated track member, the second latch configured to selectively secure the position of the foundation member along the track.
Hsia teaches an elongated track member (2 Fig. 1) having a second recess (6 Fig. 1) along a second face (Fig. 1: corresponding to the bottom face with teeth 6), the second face opposing a first face (Fig. 1: corresponding to the top face with teeth 5); and 
a foundation member (3 Fig. 1) having a second latch (11 Fig. 1) coupled to the foundation member ([0029]) and configured to selectively engage the second recess of the elongated track member ([0028]: the teeth of lower teeth plate 11 engage teeth 6), the second latch configured to selectively secure the position of the foundation member along the track member ([0031]: the position of the foundation member along the track member is fixed).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly disclosed by Myers, as modified by Hsia, such that the elongated track member has a second recess along a second face, the second face opposing the first face; and provide a second latch coupled to the foundation member and configured to selectively engage the second recess of the elongated track member, the second latch configured to selectively secure the position of the foundation member along the track, as taught by Hsia, in order to better secure the foundation member on the elongated track member (Hsia [0031]). One of ordinary skill in the art would recognize that duplicating the first recess and latch taught by Myers, in view of Hsia, would not affect operating of the device taught by Myers, in view of Hsia. See MPEP 2144.04(VI)(B).

Regarding claim 12, Myers in view of Hsia discloses the assembly of claim 11, wherein the latch and the second latch are each configured to pivot so as to selectively engage the recess (see claim interpretation under 112(b) above) (Myers, as modified by Hsia above, teaches the latches are configured to pivot to engage the corresponding recess (Myers col. 2 lines 50-51)), the latch and the second latch permitting selective translation of the foundation member along the track member (Myers col. 2 lines 57-59; Hsia [0032]).

Claims 3 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Myers et al., US 10,961,747 [hereinafter: Myers], in view of Hsia, US Pub. 2004/0036301, as applied to claim 1 above and further in view of Mahadeo, US Pub. 2018/0313120.

Regarding claim 3, Myers, in view of Hsia, teaches the assembly of claim 1. However, Myers, in view of Hsia, is silent to the arm member being configured to pivot relative to the body about an arm axis for compact storage and transportation.
Mahadeo teaches an arm member (1 Fig. 6) being configured to pivot relative to a body (3 Fig. 6; [0016]) about an arm axis (31 Fig. 6) for compact storage and transportation ([0016]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the arm member taught by Myers, in view of Hsia, to be configured to pivot relative to the body about an arm axis for compact storage and transportation, as taught by Mahadeo, in order to allow the device to be easily stored when not in use (Mahadeo [0016]). 

Regarding claim 9, Myers, in view of Hsia, teaches the assembly of claim 1. Myers, in view of Hsia, teaches a body of the second foundation member (Myers 60 Fig. 5). However, Myers, in view of Hsia, is silent to the second arm member being configured to pivot relative to a body of the second foundation member. 
Mahadeo teaches a second arm member (2 Fig. 6) is configured to pivot relative to a body (3 Fig. 6; [0016]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the second arm member and body of the second foundation member taught by Myers, in view of Hsia, such that the second arm member is configured to pivot relative to a body of the second foundation member, as taught by Mahadeo, in order to allow the device to be easily stored when not in use (Mahadeo [0016]).

Regarding claim 10, Myers, in view of Hsia, teaches the assembly of claim 1. However, Myers, in view of Hsia, is silent to both the arm member and the second arm member are configured to pivot relative to the elongated track member about a corresponding set of arm axes.
Mahadeo teaches an arm member (1 Fig. 5) and a second arm member (2 Fig. 5) are configured to pivot relative to an elongated track member (3 Fig. 5) about a corresponding set of arm axes (31 Fig. 6 and 32 Fig. 5).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the second arm member and body of the second foundation member taught by Myers, in view of Hsia, such the arm member and the second arm member are configured to pivot relative to the elongated track member about a corresponding set of arm axes, as taught by Mahadeo, in order to allow the device to be easily stored when not in use (Mahadeo [0016]).

Claims 13 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mahadeo, US Pub. 2018/0313120, in view of Myers, et al., US 10,961,747 [hereinafter: Myers].

Regarding claim 13, Mahadeo discloses a method for using a portable door lock assembly for holding a hinged stall door in a closed position with respect to a restroom stall wall (abstract), the method comprising: 
rotating one or more arm members (13 Fig. 5) of a foundation member (1 Fig. 5) such that the one or more arm members are at an angle relative to an axis of an elongated track member (3 Fig. 5; [0016]: the arm members rotate at the hinge 5 be at an angle relative to an axis corresponding to the length of the elongated track member);
positioning the portable door lock assembly between the stall door and the stall wall ([0013]-[0014]), wherein the stall door and the stall wall are located between the one or more arm members of the foundation member and one or more arm members of the elongated track member (13 Fig. 6; [0013]-[0014], [0019]), the one or more arm members of the track member being located proximate to a first end of the track member (Fig. 6 illustrates the arm members are located at one end of the track member);
rotating the one or more arm members of the elongated track member such that the one or more arm members are at a second angle relative to the axis of the elongated track member ([0016]: the arm members of the elongated track member rotate at the hinge 4 be at a second angle relative to an axis corresponding to the length of the elongated track member).
However, Mahadeo does not disclose translating the foundation member along the track member towards the first end of the track member; and latching the foundation member with respect to the elongated track member. 
Myers teaches translating a foundation member (50 Fig. 5) along a track member (10 Fig. 5) towards a first end of the track member (20 Fig. 5; col. 2 lines 54-59);
latching the foundation member with respect to the elongated track member (col. 2 lines 49-59).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Mahadeo to additionally include translating the foundation member along the track member towards the first end of the track member; and latching the foundation member with respect to the elongated track member, as taught by Myers, in order to adjust the distance between the foundation member and second foundation member depending on the thickness of the stall door and stall wall (Myers col. 2 lines 54-59, col. 4 lines 9-12). See, e.g., In re Stevens, 212 F.2d 197, 101 USPQ 284 (CCPA 1954) (Claims were directed to a handle for a fishing rod wherein the handle has a longitudinally adjustable finger hook, and the hand grip of the handle connects with the body portion by means of a universal joint. The court held that adjustability, where needed, is not a patentable advance, and because there was an art-recognized need for adjustment in a fishing rod, the substitution of a universal joint for the single pivot of the prior art would have been obvious.).

Regarding claim 15, Mahadeo, in view of Myers, teaches the method of claim 13, wherein latching the foundation member with respect to the track member includes one or more latch arms in communication with the foundation member (the combination of Mahadeo modified by Myers includes the latch arm taught by Myers (90 Fig. 5) coupled to the foundation member (Myers col. 2 lines 45-46)), the one or more latch arms configured to selectively engage with a corresponding one or more recesses of the elongated track member (the combination of Mahadeo modified by Myers includes the recesses taught by Myers (80 Fig. 5; col. 2 lines 54-59)), wherein the engagement between the one or more latches with the corresponding one or more recesses prevents the foundation member from translating a direction along the track member (Myers col. 2 lines 57-59).

Regarding claim 16, Mahadeo, in view of Myers, teaches the method of claim 15, wherein the direction along the track member is away from the first end of the track member (the combination of Mahadeo modified by Myers teaches the foundation member is fixed in its location on the track member, corresponding to preventing the foundation member from translating in a direction away from the first end of the track member (Myers col. 2 lines 57-59)). 

Regarding claim 17, Mahadeo, in view of Myers, teaches the method of claim 15. Mahadeo, in view of Myers, teaches positioning the portable door lock assembly between the stall door and stall wall but does not explicitly teach translating the portable door lock assembly between the stall door and the stall wall from a first end of the stall door and the stall wall.
One of ordinary skill in the art would recognize that positioning the portable door lock assembly disclosed by Mahadeo to uniformly brace the stall door and wall from both sides adjacent to the hinge (Mahadeo [0012], [0014]) would be achieved by translating the track member from a first end of stall door and frame into a space between the stall door and frame. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention that positioning the portable door lock assembly between the stall door and stall wall further comprises translating the portable door lock assembly between the stall door and the stall wall from a first end of the stall door and the stall wall in order to practice the method and device taught by Mahadeo, in view of Myers.

Regarding claim 18, Mahadeo, in view of Myers, teaches the method of claim 15. Mahadeo, in view of Myers, teaches positioning the portable door lock assembly between the stall door and stall wall but does not explicitly teach translating the portable door lock assembly between the stall door and the stall wall from a second end of the stall door and the stall wall.
One of ordinary skill in the art would recognize that positioning the portable door lock assembly disclosed by Mahadeo to uniformly brace the stall door and wall from both sides adjacent to the hinge (Mahadeo [0012], [0014]) would be achieved by translating the track member from a second end of stall door and frame into a space between the stall door and frame. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention that positioning the portable door lock assembly between the stall door and stall wall further comprises translating the portable door lock assembly between the stall door and the stall wall from a second end of the stall door and the stall wall in order to practice the method and device taught by Mahadeo, in view of Myers.

Regarding claim 19, Mahadeo, in view of Myers, teaches the method of claim 13, further comprising:
unlatching the foundation member with respect to the track member (the combination of Mahadeo modified by Myers teaches unlatching the foundation member (Myers col. 2 lines 54-57, col. 4 lines 19-22);
translating the foundation member along the track member away from the first end of the track member (the combination of Mahadeo modified by Myers teaches translating the foundation member away from the first end (Myers col. 4 lines 19-22));
removing the portable door lock assembly from the stall door and the stall wall (Mahadeo [0016]: storing the portable door lock assembly when not in use corresponds to removing the assembly when not needed); and
rotating one or more arm members of the foundation member such that the one or more arm members of the foundation member are parallel to the track member (Mahadeo [0016] and Fig. 5: rotating the one or more arms about the hinge results in the arms being parallel to the track member).

Regarding claim 20, Mahadeo, in view of Myers, teaches the method of claim 19, wherein unlatching the foundation member with respect to the track member further comprises disengaging one or more latch members from a corresponding one or more recesses of the track member (the combination of Mahadeo modified by Myers teaches unlatching the foundation member by disengaging a latch member from a recess on the track member (Myers col. 2 lines 49-57)). 

Response to Arguments
Applicant’s arguments with respect to the objection to claim 10 have been fully considered and are persuasive.  The objection to claim 10 has been withdrawn. 

Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Karapetyan, US 8028376, related to a portable door lock device that is positioned on the door between the door and wall.
Andrews, US 2673112, related to a portable door lock device with a foundation member having an arm member that slides in a track member and a latch for securing the foundation member at a position on the track member.
Skogland, US 1171671, related to a portable door lock device having a foundation member with an arm that slides along a track member and can selectively engage at least one recess on the track member.
Watson et al., WO 2019/175541, related to a door locking device with a base member that has two arms on opposing faces which are pivotable relative to the base member.
Nix, US D779307, related to a portable door lock for a restroom stall with a track member and a foundation member having two arms that can be adjusted to various positions on the track member.
Bopst, III, US 4653786, related to a portable door lock device with a foundation member having an arm member that is repositionable on a track member 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Emily Gail Brown whose telephone number is (571)272-5463. The examiner can normally be reached Monday-Friday, 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.G.B./               Examiner, Art Unit 3675                                                                                                                                                                                         
/KRISTINA R FULTON/               Supervisory Patent Examiner, Art Unit 3675